Citation Nr: 0840517	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  01-01 542	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating greater than 
40 percent for a low back disability.


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from April 1952 to April 
1956.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in June 2006, when the Board denied the 
benefit sought.  The veteran appealed the denial to the 
United States Court of Appeals for Veterans Claims (Court), 
which granted a joint motion for remand filed by both parties 
in the case, vacated the Board's decision as to the issue of 
entitlement to an initial disability rating greater than 
40 percent for a low back disability, and remanded the issue 
to the Board for further action.  The Board then remanded the 
case in March 2008 for further evidentiary development 
consistent with the joint motion for remand.  Such 
development having been accomplished, the matter is once 
again before the Board for further appellate consideration.

The veteran had been represented throughout the course of 
this appeal by a private attorney.  However, by statement 
addressed to the RO, dated in August 2008, the attorney 
withdrew his representation.  Governing regulation provides 
that an attorney may withdraw from representation provided 
before VA if such withdrawal would not adversely impact the 
claimant's interests, prior to the point when the RO 
certifies an appeal to the Board.  38 C.F.R. § 14.631(c).  In 
this case, the RO recertified the veteran's appeal to the 
Board in September 2008, more than a month after the attorney 
withdrew his representation.  The Board is able to perceive 
no adverse impact to the veteran's interests by the 
attorney's withdrawal from this case.


FINDINGS OF FACT

1.  From October 14, 1997, through April 29, 2008, the 
veteran's low back did not manifest the symptoms of 
pronounced intervertebral disc syndrome; his low back was not 
ankylosed, there was no evidence of incapacitating episodes, 
and no additional limitation of motion on repetitive use due 
to pain, fatigue, weakness, or lack or endurance.

2.  An absent left ankle jerk was initially documented during 
the April 30, 2008, VA examination.


CONCLUSIONS OF LAW

1.  From October 14, 1997, through April 29, 2008, a 
40 percent disability rating was warranted for the veteran's 
low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

2.  Effective from April 30, 2008, a 60 percent disability 
rating is warranted for the veteran's low back disability.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a July 2000 rating decision, the RO granted service 
connection for a low back disability and assigned an initial 
40 percent rating under Diagnostic Codes 5292-5293, effective 
from October 14, 1997.  Following the most recent Board 
remand, the RO assigned a separate disability rating of 
10 percent for radiculopathy into the left leg, effective 
April 30, 2008, reflecting the date of a VA examination 
documenting the presence of such radiculopathy.  The veteran 
seeks a higher initial rating.  

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Review of the claims 
file shows that the veteran was informed of these elements 
with regard to his claims in a letters of January 2005.  

The VA is required to inform the veteran of how the VA 
assigns disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was informed of these elements with regard to his 
claims in a letter of April 2008.  

Regarding a claim for an increased evaluation, VA must notify 
the veteran that the evidence required to substantiate the 
claim includes evidence demonstrating a worsening or increase 
in the severity of the disability and the effect that 
worsening has on the claimant's employment and daily life, 
general notice that a disability rating is determined by 
application of the relevant Diagnostic Code, of criteria 
required under the applicable Diagnostic Code or under 
alternate Diagnostic Codes which would not be satisfied if 
the claimant demonstrated a noticeable worsening and effects 
of such worsening on employment and daily life, and of the 
types of medical and lay evidence which may be relevant to 
substantiate such contentions.  See Vazquez-Flores v. Peake 
(Vazquez), 22 Vet. App. 37 (2008).  The veteran received such 
notice tailored to his claim in a May 2008 letter, prior to 
the most recent readjudication embodied in a July 2008 
Supplemental Statement of the Case.

VA medical records, private medical records, Social Security 
records and multiple VA medical examinations have been 
obtained in support of the veteran's claims.  The veteran has 
submitted written statements in support of his claim and has 
presented sworn testimony in support of his claim during two 
hearings held before Veterans Law Judges.  All relevant 
records and contentions have been carefully reviewed.  Thus, 
the Board concludes that additional development efforts would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Governing law and regulations

In evaluating claims for increased ratings, the Board must 
evaluate the veteran's condition with an eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. 
§ 4.10.  A disability of the musculoskeletal system is 
measured by the effect on ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion in assigning the most 
accurate disability rating.  38 C.F.R. § 4.40.  Although 
§ 4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Because the veteran has perfected an appeal as to the 
assignment of the initial rating for his back disability 
following the initial award of service connection, the Board 
is required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection until the present.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Because this appeal has been 
ongoing for a lengthy period of time, and because the level 
of a veteran's disability may fluctuate over time, the VA is 
required to consider the level of the veteran's impairment 
throughout the entire period.  In this respect, staged 
ratings are a sensible mechanism for allowing the assignment 
of the most precise disability rating-one that accounts for 
the possible dynamic nature of a disability while the claim 
works its way through the adjudication process.  O'Connell v. 
Nicholson, 21 Vet. App. 89 (2007).  

Disability of the joints, including the spine, is measured by 
abnormalities of motion, such as limitation of motion or 
hypermobility, instability, pain on motion, or the inability 
to perform skilled motions smoothly.  38 C.F.R. § 4.45.  
Painful motion with joint or periarticular pathology and 
unstable joints due to healed injury are recognized as 
productive of disability entitled to at least a minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  Under 
section 4.59, painful motion is considered limited motion 
even though a range of motion is possible beyond the point 
when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 
(1995).

New rating criteria for evaluating intervertebral disc 
syndrome were published in September 2002, during the 
pendency of this appeal.  The rating criteria for evaluating 
other disabilities of the spine changed in September 2003.  
Also in September 2003, the Diagnostic Code number for 
intervertebral disc syndrome was changed from "5293" to 
"5243".  In the June 2005 Statement of the Case, the RO 
considered both the new and old criteria, and concluded that 
no change was warranted, thereby continuing the 40 percent 
disability.  The new criteria are only to be applied as of 
their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  Precedent opinions 
promulgated by the Office of General Counsel as to matters of 
legal interpretation are binding upon the VA.  38 C.F.R. 
§ 14.507.  

The older criteria for rating intervertebral disc syndrome 
provided that mild intervertebral disc syndrome was rated as 
10 percent disabling, moderate intervertebral disc syndrome 
with recurring attacks was rated as 20 percent disabling, 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief was rated as 40 percent disabling, 
and pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief was 
rated as 60 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

Currently, intervertebral disc syndrome (either pre-operative 
or post-operative) is evaluated either on the total duration 
of incapacitating episodes over the previous twelve months or 
by combining under 38 C.F.R. § 4.25 (the combined ratings 
table) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method resulted in the higher 
evaluation.  For purposes of evaluations under Diagnostic 
Code 5293/5243, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  When rating intervertebral disc 
syndrome based upon incapacitating episodes, when the 
incapacitating episodes have a total duration of at least six 
weeks during the past twelve months, a disability rating of 
60 percent is provided.  When the incapacitating episodes 
have a total duration of at least four weeks but less than 
six weeks during the past twelve months, a disability rating 
of 40 percent is provided.  With incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past twelve months, a 20 percent rating 
is provided.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past twelve months, a 10 percent rating is provided.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); Diagnostic 
Code 5243 (2006).  

Prior to September 26, 2003, intervertebral disc syndrome 
causing slight limitation of lumbar spine motion was rated as 
10 percent disabling, moderate limitation of motion was rated 
as 20 percent disabling, and severe limitation of lumbar 
spine motion was rated as 40 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated  functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Effective as of September 26, 2003, intervertebral disc 
syndrome can be rated under a General Rating Formula for 
Diseases and Injuries of the Spine, if this method results in 
a higher disability rating.  38 C.F.R. § 4.71a (2006).  The 
applicable portion of this general formula provides a 
10 percent disability rating in the case of intervertebral 
disc syndrome resulting in forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; a 20 percent disability rating for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
disability rating will be assigned in the case of forward 
flexion of the thoracolumbar spine 30 degrees or less.  A 
higher disability rating is warranted only in the case of 
ankylosis of the entire thoracolumbar spine.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  A series of 
explanatory notes advises the adjudicator to evaluate 
associated objective neurologic abnormalities separately, 
under an appropriate diagnostic code, and to refer to an 
illustration depicting normal and abnormal range of spine 
motion, among other instructions.  A preliminary note 
provides that the disability ratings to be assigned under the 
General Rating Formula apply with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  38 C.F.R. § 4.71a (2006).

Analysis

The Board will consider the claim for a higher initial rating 
based on all rating criteria applicable during this appeal.  
However, as noted above, the revised provisions may not be 
applied to any time period before the effective date of the 
change.  

The veteran's spine disability includes degenerative disc 
disease (see, for example, the reports of an April 1998 MRI 
and a June 1999 x-ray, as well as the September 2004 VA 
examination report).

While prior to April 2008, the veteran displayed some of the 
symptomatology listed for intervertebral disc syndrome under 
the Diagnostic Code 5293 (such as pain and muscle spasm), 
these symptoms have not presented nearly to the extent which 
could be considered "pronounced," with "little intermittent 
relief," as required for a 60 percent rating.  For example, 
the veteran has complained of low back pain (such as noted in 
an April 1997 letter from Gary L. Osher, M.D., VA examination 
reports dated in June 2000 and September 2005, VA outpatient 
records dated in June 1999, February 2001, March 2001, May 
2001, and June 2004, and in hearing transcripts dated in 
August 2001 and September 2005).  Yet objective evidence of 
pain on motion was not always found.  He did not appear to be 
in any acute discomfort during his June 1999 outpatient visit 
and walked around the room in a free manner.  The examiner in 
September 2004 noted that the veteran was ambulatory and in 
"no pain."

Demonstrable muscle spasm and absent ankle jerk are two other 
symptoms listed for a 60 percent rating under Diagnostic Code 
5293.  While the veteran walked with a decided limp at his 
June 2000 VA examination and had marked limitation of motion 
(despite making a good effort), no paravertebral muscle spasm 
was found.  None of the medical records prior to the April 
2008 VA examination reflect any absent ankle jerk.  However, 
during that examination, the examiner noted an absent 
Achilles deep tendon reflex, which was "probably secondary 
to an L5-S1 disc affecting the S1 nerve."  As explained 
above, because the appeal has remained active since these 
criteria were in effect, a rating under the older criteria 
may be assigned.  Therefore, we hold that a 60 percent rating 
under Diagnostic Code 5293 is warranted, effective from April 
30, 2008, reflecting the date the absent ankle jerk was first 
documented.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

The prior Diagnostic Codes 5292 (for limitation of motion of 
the lumbar spine), 5294 (for sacro-iliac injury and 
weakness), and 5295 (for lumbosacral strain) have maximum 
ratings of 40 percent, so they do not benefit the veteran.  
38 C.F.R. § 4.72, Diagnostic Codes 5292, 5294, 5295.  A 
higher rating under the prior Diagnostic Codes 5286 or 5289 
is also not warranted because no evidence has been presented 
of lumbar spine ankylosis.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5286, 5289.

The medical evidence relevant to this new criteria includes 
no reference or suggestion that any physician actually 
directed bed rest for the veteran's low back symptoms.  
Moreover, at his September 2004 examination, he told the VA 
physician that there had been no incapacitating episodes 
during the prior 12 months.  There is simply no evidence 
suggesting that even a 10 percent rating is warranted under 
the "Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes."

As to orthopedic manifestations, under the "General Rating 
Formula for Diseases and Injuries of the Spine," a 50 percent 
rating is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  Yet none of the outpatient or 
examination reports dated in the period relevant to this new 
criteria reflect that the veteran has ankylosis of the 
thoracolumbar spine, so a higher rating under this criteria 
is not warranted.

Prior to the April 2008 VA examination, the veteran would not 
have been entitled to a 40 percent rating under the "General 
Rating Formula for Diseases and Injuries of the Spine."  That 
requires (in pertinent part) forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees.  38 
C.F.R. § 4.71a, Plate V.  Again, the veteran does not have 
ankylosis of the spine, and at a September 2004 VA 
examination he displayed forward flexion to 70 degrees.  

However, during the April 2008 examination, the veteran's 
range of motion was measured as follows:  flexion from 0 to 
5 degrees with pain at 5 degrees, hyperextension from 0 to 
10 degrees with pain at 10 degrees, right lateral bending 
from 0 to 10 degrees with pain at 10 degrees, left lateral 
bending from 0 to 15 degrees with pain at 15 degrees, right 
and left rotation from 0 to 15 degrees with pain at 
15 degrees bilaterally.  These measurements equate to a 
40 percent disability rating under the General Rating 
Formula.  A 60 percent disability rating is warranted under 
the General Rating Formula only in the case of ankylosis of 
the entire thoracolumbar spine, which the veteran does not 
have.  

As set forth above, the RO assigned a separate 10 percent 
disability rating for the veteran's left leg radiculopathy, 
effective April 30, 2008, under the provisions of 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 1.  While this assignment is technically 
correct, the VA is obligated to provide the veteran with a 
rating which will provide the higher evaluation.  38 C.F.R. 
§ 4.7.  In this case, a 60 percent disability rating under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002) provides a greater benefit to the veteran than the 
RO's assignment of a 40 percent disability rating under the 
back code with a separate a 10 percent rating under the 
neurological code. 

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  Thus, in this case, the Board is 
changing the veteran's Diagnostic Code, effective April 30, 
2008, to provide the veteran with the higher benefit.

Because 60 percent is the maximum schedular rating provided 
for disability of the spine, no analysis of functional loss 
under the provisions of 38 C.F.R. § 4.40 and 4.45 is 
required.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

At his August 2001 hearing, the veteran reported that his 
back pain had interfered with his work as the president of a 
land development company.  It apparently would be so bad that 
he had to take days and weeks off, and he had asked his 
brother to help out.  He has submitted several statements 
from former co-workers and colleagues to this effect, as 
well.  Yet the assigned percent schedular ratings are already 
based upon the average impairment of earning capacity, and 
would contemplate periods of missed work.  Likewise, the 
symptoms about which the veteran complains are those 
contemplated in the rating schedule.  There is also no 
evidence that the veteran has been hospitalized for his back 
disability during the course of this appeal.  Accordingly, 
referral of this case to the Director of the Compensation and 
Pension Service for extraschedular consideration is 
inappropriate.  38 C.F.R. § 3.321(b)(1).

In sum, the Board finds that the preponderance of the 
evidence is against the claim for an initial rating in excess 
of 40 percent for a low back disability prior to April 2008.  
However, effective in April 2008, the evidence supports the 
grant of a 60 percent disability rating to reflect additional 
impairment resulting from left leg radiculopathy with an 
absent ankle jerk, under the older regulatory criteria set 
forth at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  
38 U.S.C.A. § 5107(b).


ORDER

A disability rating in excess of 40 percent for the veteran's 
low back disability from October 14, 1997, through April 29, 
2008, is denied.

A disability rating of 60 percent for the veteran's low back 
disability from April 30, 2008, is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


